United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1974
                                    ___________

Deran Ford,                                *
                                           *
              Appellant,                   *
                                           *
       v.                                  *   Appeal from the United States
                                           *   District Court for the
Thomas Bartsch, Captain, individually *        Eastern District of Arkansas.
and in his official capacity (originally *
sued as Thomas Barch); Nathan              *       [UNPUBLISHED]
Tackett, Lieutenant, individually and in *
his official capacity (originally sued as *
Nathan Tacket, Sergeant); Michael          *
Lowery, Captain, individually and in       *
his official capacity (originally sued as *
Mike Laurie); David Ebinger, Captain, *
individually and in his official capacity *
(originally sued as David Evenger); City*
of Little Rock; Stuart Thomas,             *
Assistant Chief of Police, individually *
and in his official capacity; Bruce        *
Moore, Assistant City Manager,             *
individually and in his official capacity; *
Don Flegal, Director of Human              *
Resources, individually and in his         *
official capacity; Stacey Witherall,       *
Employee Services Manager,                 *
individually and in her official capacity; *
Lawrence Johnson, Chief of Police for *
the Little Rock Police department,         *
individually and in his official capacity, *
                                           *
              Appellees.                   *
                                    ___________

                              Submitted: April 7, 2005
                                 Filed: April 14, 2005
                                  ___________

Before BYE, RILEY, and COLLOTON, Circuit Judges.
                            ___________

PER CURIAM.

       Deran Ford (Ford) appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action. Viewing the record in the light
most favorable to Ford, see Kincaid v. City of Omaha, 378 F.3d 799, 803-04 (8th Cir.
2004) (explaining de novo standard of review), we agree with the district court that
Ford’s Title VII claim, which Ford omitted from his amended complaint, was
untimely. As to Ford’s remaining claims that properly are before us, we conclude
Ford offered no evidence to rebut his employer’s nondiscriminatory reason for
terminating him, nor any evidence to allow an inference any employment decisions
were motivated by a racially discriminatory attitude. See Whitley v. Peer Review
Sys., Inc., 221 F.3d 1053, 1055 (8th Cir. 2000) (stating summary judgment is
appropriate where plaintiff has failed to present evidence sufficient to create jury
question as to essential element of plaintiff’s claim; plaintiff’s conclusory statements
are insufficient to refute defendant’s specific evidence); Gill v. Reorganized Sch.
Dist. R-6, Festus, Mo., 32 F.3d 376, 378 (8th Cir. 1994) (stating once employer offers
legitimate nondiscriminatory explanation for discharge, plaintiff must show
explanation is mere pretext for discrimination; burden-shifting analysis applies
equally to discriminatory discharge claims brought under Title VII and under 42
U.S.C. §§ 1981 and 1983); see also Texas Dep’t of Cmty. Affairs v. Burdine, 450


      1
        The Honorable John Forster, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).

                                          -2-
U.S. 248, 253 (1981) (holding ultimate burden of proving intentional discrimination
remains with plaintiff). Ford did not support his conclusory statement that his
employer treated a similarly situated employee more favorably, see Harvey v.
Anheuser-Busch, Inc., 38 F.3d 968, 972 (8th Cir. 1994), and he presented no evidence
that defendants had a meeting of the minds, or in any way conspired to deny him any
constitutional rights, see City of Omaha Employees Betterment Ass’n v. City of
Omaha, 883 F.2d 650, 652 (8th Cir. 1989).

      Accordingly, we affirm for the reasons stated by the district court. See 8th Cir.
R. 47B.
                     ______________________________




                                         -3-